Exhibit 10.1

 

CERECOR, INC.

AMENDED AND RESTATED

2016 EQUITY INCENTIVE PLAN

 

ADOPTED BY THE BOARD OF DIRECTORS: MARCH 27, 2018

APPROVED BY THE STOCKHOLDERS: MAY 15, 2018

 

1.                                      GENERAL.

 

(a)                                 Successor to and Continuation of Prior
Plan.  The Plan is intended as the successor to and continuation of the
Cerecor, Inc. 2015 Omnibus Incentive Compensation Plan, (the “2015 Plan”). 
Following the Effective Date, no additional awards may be granted under the 2015
Plan.  Any unallocated shares remaining available for the grant of new awards
under the 2015 Plan as of 12:01 a.m. Eastern Standard Time on the Effective Date
(the “2015 Plan’s Available Reserve”) will cease to be available under the 2015
Plan at such time and will be added to the Share Reserve (as defined in
Section 3(a)) and be then immediately available for issuance pursuant to Awards
granted under this Plan.  In addition, from and after 12:01 a.m. Eastern
Standard Time on the Effective Date, all outstanding awards granted under the
2015 Plan and the Cerecor, Inc. 2011 Stock Incentive Plan (the “2011 Plan” and
together with the 2015 Plan, the “Prior Plans”) will remain subject to the terms
of the 2015 Plan or 2011 Plan, as applicable; provided, however, that the
following shares of Common Stock subject to any outstanding stock award granted
under the Prior Plans (collectively, the “Prior Plans’ Returning Shares”) will
immediately be added to the Share Reserve (as defined in Section 3(a)) as and
when such shares become Prior Plans’ Returning Shares and become available for
issuance pursuant to Awards granted under this Plan: (i) any shares subject to
such stock award that are not issued because such stock award or any portion
thereof expires or otherwise terminates without all of the shares covered by
such stock award having been issued; (ii) any shares subject to such stock award
that are not issued because such stock award or any portion thereof is settled
in cash; (iii) any shares issued pursuant to such stock award that are forfeited
back to or repurchased by the Company because of the failure to meet a
contingency or condition required for the vesting of such shares; and (iv) any
shares that are reacquired, withheld (or not issued) to satisfy a tax
withholding obligation in connection with an award or to satisfy the purchase
price or exercise price of a stock award.  All Awards granted on or after 12:01
a.m. Eastern Standard Time on the Effective Date will be subject to the terms of
this Plan.

 

(b)                                 Eligible Award Recipients.  Employees,
Directors and Consultants are eligible to receive Awards.

 

(c)                                  Available Awards.  The Plan provides for
the grant of the following types of Awards: (i) Incentive Stock Options;
(ii) Nonstatutory Stock Options; (iii) Stock Appreciation Rights;
(iv) Restricted Stock Awards; (v) Restricted Stock Unit Awards; (vi) Performance
Stock Awards; (vii) Performance Cash Awards; and (viii) Other Stock Awards.

 

(d)                                 Purpose.  The Plan, through the granting of
Awards, is intended to help the Company secure and retain the services of
eligible award recipients, provide incentives for such

 

1

--------------------------------------------------------------------------------


 

persons to exert maximum efforts for the success of the Company and any
Affiliate and provide a means by which the eligible recipients may benefit from
increases in value of the Common Stock.

 

2.                                      ADMINISTRATION.

 

(a)                                 Administration by Board.  The Board will
administer the Plan.  The Board may delegate administration of the Plan to a
Committee or Committees, as provided in Section 2(c).

 

(b)                                 Powers of Board.  The Board will have the
power, subject to, and within the limitations of, the express provisions of the
Plan:

 

(i)                                    To determine: (A) who will be granted
Awards; (B) when and how each Award will be granted; (C) what type of Award will
be granted; (D) the provisions of each Award (which need not be identical),
including when a Participant will be permitted to exercise or otherwise receive
cash or Common Stock under the Award; (E) the number of shares of Common Stock
subject to, or the cash value of, an Award; and (F) the Fair Market Value
applicable to a Stock Award.

 

(ii)                                To construe and interpret the Plan and
Awards granted under it, and to establish, amend and revoke rules and
regulations for administration of the Plan and Awards.  The Board, in the
exercise of these powers, may correct any defect, omission or inconsistency in
the Plan or in any Award Agreement or in the written terms of a Performance Cash
Award, in a manner and to the extent it will deem necessary or expedient to make
the Plan or Award fully effective.

 

(iii)                            To settle all controversies regarding the Plan
and Awards granted under it.

 

(iv)                             To accelerate, in whole or in part, the time at
which an Award may be exercised or vest (or at which cash or shares of Common
Stock may be issued).

 

(v)                                 To suspend or terminate the Plan at any
time.  Except as otherwise provided in the Plan (including Section 2(b)(viii))
or an Award Agreement, suspension or termination of the Plan will not materially
impair a Participant’s rights under an outstanding Award without his or her
written consent.

 

(vi)                             To amend the Plan in any respect the Board
deems necessary or advisable, including, without limitation, by adopting
amendments relating to Incentive Stock Options and certain nonqualified deferred
compensation under Section 409A of the Code and/or to make the Plan or Awards
granted under the Plan compliant with the requirements for Incentive Stock
Options or exempt from or compliant with the requirements for nonqualified
deferred compensation under Section 409A of the Code, subject to the
limitations, if any, of applicable law.  If required by applicable law or
listing requirements, and except as provided in Section 9(a) relating to
Capitalization Adjustments, the Company will seek stockholder approval of any
amendment of the Plan that (A) materially increases the number of shares of
Common Stock available for issuance under the Plan, (B) materially expands the
class of individuals eligible to receive Awards under the Plan, (C) materially
increases the benefits accruing to Participants under the Plan, (D) materially
reduces the price at which shares of Common Stock may be issued or purchased
under the Plan, (E) materially extends the term of the Plan, or (F) materially
expands the types of Awards available for issuance under the Plan.  Except as
otherwise provided in the

 

2

--------------------------------------------------------------------------------


 

Plan (including Section 2(b)(viii)) or an Award Agreement, no amendment of the
Plan will materially impair a Participant’s rights under an outstanding Award
without his or her written consent.

 

(vii)                         To submit any amendment to the Plan for
stockholder approval, including, but not limited to, amendments to the Plan
intended to satisfy the requirements of (A) Section 162(m) of the Code regarding
the exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to Covered Employees, (B) Section 422 of the
Code regarding incentive stock options or (C) Rule 16b-3.

 

(viii)                     To approve forms of Award Agreements for use under
the Plan and to amend the terms of any one or more outstanding Awards,
including, but not limited to, amendments to provide terms more favorable to the
Participant than previously provided in the Award Agreement, subject to any
specified limits in the Plan that are not subject to Board discretion; provided,
however, that except as otherwise provided in the Plan (including this
Section 2(b)(viii)) or an Award Agreement, the Board may not amend the terms of
an outstanding Award if the Board, in its sole discretion, determines that the
amendment, taken as a whole, will materially impair the Participant’s rights
under such Award without his or her written consent.

 

Notwithstanding the foregoing or anything in the Plan to the contrary, unless
prohibited by applicable law, the Board may amend the terms of any outstanding
Award or the Plan, or may suspend or terminate the Plan, without the affected
Participant’s consent, (A) to maintain the qualified status of the Award as an
Incentive Stock Option under Section 422 of the Code, (B) to change the terms of
an Incentive Stock Option, if such change results in impairment of the Award
solely because it impairs the qualified status of the Award as an Incentive
Stock Option under Section 422 of the Code, (C) to clarify the manner of
exemption from, or to bring the Award or the Plan into compliance with,
Section 409A of the Code, or (D) to comply with other applicable laws or listing
requirements.

 

(ix)                             Generally, to exercise such powers and to
perform such acts as the Board deems necessary or expedient to promote the best
interests of the Company and that are not in conflict with the provisions of the
Plan or Awards.

 

(x)                                 To adopt such procedures and sub-plans as
are necessary or appropriate to permit participation in the Plan by Employees,
Directors or Consultants who are foreign nationals or employed outside the
United States (provided that Board approval will not be necessary for immaterial
modifications to the Plan or any Award Agreement that are required for
compliance with the laws of the relevant foreign jurisdiction).

 

(c)                                  Delegation to Committee.

 

(i)                                    General.  The Board may delegate some or
all of the administration of the Plan to a Committee or Committees.  If
administration of the Plan is delegated to a Committee, the Committee will have,
in connection with the administration of the Plan, the powers theretofore
possessed by the Board that have been delegated to the Committee, including the
power to delegate to a subcommittee of the Committee any of the administrative
powers the Committee is authorized to exercise (and references in this Plan to
the Board will thereafter be to the Committee or

 

3

--------------------------------------------------------------------------------


 

subcommittee, as applicable).  Any delegation of administrative powers will be
reflected in resolutions, not inconsistent with the provisions of the Plan,
adopted from time to time by the Board or Committee (as applicable).  The
Committee may, at any time, abolish the subcommittee and/or revest in the
Committee any powers delegated to the subcommittee.  The Board may retain the
authority to concurrently administer the Plan with the Committee and may, at any
time, revest in the Board some or all of the powers previously delegated.

 

(ii)                                Section 162(m) and Rule 16b-3 Compliance. 
The Committee may consist solely of two (2) or more Outside Directors, in
accordance with Section 162(m) of the Code, or solely of two (2) or more
Non-Employee Directors, in accordance with Rule 16b-3.

 

(d)                                 Delegation to an Officer.  The Board may
delegate to one (1) or more Officers the authority to do one or both of the
following: (i) designate Employees who are not Officers to be recipients of
Options and SARs (and, to the extent permitted by applicable law, other Stock
Awards) and, to the extent permitted by applicable law, the terms of such
Awards; and (ii) determine the number of shares of Common Stock to be subject to
such Stock Awards granted to such Employees; provided, however, that the Board
resolutions regarding such delegation will specify the total number of shares of
Common Stock that may be subject to the Stock Awards granted by such Officer and
that such Officer may not grant a Stock Award to himself or herself.  Any such
Stock Awards will be granted on the form of Award Agreement most recently
approved for use by the Committee or the Board, unless otherwise provided in the
resolutions approving the delegation of authority.  The Board may not delegate
authority to an Officer who is acting solely in the capacity of an Officer (and
not also as a Director) to determine the Fair Market Value pursuant to
Section 13(y)(iii).

 

(e)                                  Effect of Board’s Decision.  All
determinations, interpretations and constructions made by the Board in good
faith will not be subject to review by any person and will be final, binding and
conclusive on all persons.

 

(f)                                   Cancellation and Re-Grant of Stock
Awards.  Neither the Board nor any Committee will have the authority to
(i) reduce the exercise or strike price of any outstanding Option or SAR under
the Plan or (ii) cancel any outstanding Option or SAR that has an exercise or
strike price greater than the then-current Fair Market Value of the Common Stock
in exchange for cash or other Stock Awards under the Plan, unless the
stockholders of the Company have approved such an action within twelve (12)
months prior to such an event.

 

3.                                      SHARES SUBJECT TO THE PLAN.

 

(a)                                 Share Reserve.

 

(i)                                    Subject to Section 9(a) relating to
Capitalization Adjustments, the aggregate number of shares of Common Stock that
may be issued pursuant to Stock Awards from and after the Effective Date will
not exceed 3,915,428 shares, which is the sum of (A) six hundred thousand
(600,000) new shares, (B) the number of shares subject to the 2015 Plan’s
Available Reserve as of the Effective Date, and (C) the 1,400,000 shares
underlying equity awards made on March 27, 2018 plus (D) the Prior Plans’
Returning Shares, if any, which become available for grant under

 

4

--------------------------------------------------------------------------------


 

this Plan from time to time (such aggregate number of shares described in
(A) through (D) above, the “Share Reserve”).

 

(ii)                                In addition, the Share Reserve will
automatically increase on January 1st of each year, for a period of up to ten
years, commencing on January 1, 2017 and ending on (and including) January 1,
2026, in an amount equal to 4% of the total number of shares of Capital Stock
outstanding on December 31st of the preceding calendar year. Notwithstanding the
foregoing, the Board may act prior to January 1st of a given year to provide
that there will be no January 1st increase in the Share Reserve for such year or
that the increase in the Share Reserve for such year will be a lesser number of
shares of Common Stock than would otherwise occur pursuant to the preceding
sentence.

 

(iii)                            For clarity, the Share Reserve in this
Section 3(a) is a limitation on the number of shares of Common Stock that may be
issued pursuant to the Plan.  Accordingly, this Section 3(a) does not limit the
granting of Stock Awards except as provided in Section 7(a).  Shares may be
issued in connection with a merger or acquisition as permitted by NASDAQ Listing
Rule 5635(c) or, if applicable, NYSE Listed Company Manual Section 303A.08, AMEX
Company Guide Section 711 or other applicable rule, and such issuance will not
reduce the number of shares available for issuance under the Plan.

 

(b)                                 Reversion of Shares to the Share Reserve. 
If a Stock Award or any portion thereof (i) expires or otherwise terminates
without all of the shares covered by such Stock Award having been issued or
(ii) is settled in cash (i.e., the Participant receives cash rather than stock),
such expiration, termination or settlement will not reduce (or otherwise offset)
the number of shares of Common Stock that may be available for issuance under
the Plan. If any shares of Common Stock issued pursuant to a Stock Award are
forfeited back to or repurchased by the Company because of the failure to meet a
contingency or condition required to vest such shares in the Participant, then
the shares that are forfeited or repurchased will revert to and again become
available for issuance under the Plan. Any shares reacquired by the Company in
satisfaction of tax withholding obligations on a Stock Award or as consideration
for the exercise or purchase price of a Stock Award will again become available
for issuance under the Plan.

 

(c)                                  Incentive Stock Option Limit.  Subject to
the Share Reserve and Section 9(a) relating to Capitalization Adjustments, the
aggregate maximum number of shares of Common Stock that may be issued pursuant
to the exercise of Incentive Stock Options will be five million (5,000,000)
shares of Common Stock.

 

(d)                                 Section 162(m) Limitations.  Subject to the
Share Reserve and Section 9(a) relating to Capitalization Adjustments, at such
time as the Company may be subject to the applicable provisions of
Section 162(m) of the Code, the following limitations will apply; provided,
however, that if any additional Awards are granted to any Participant during any
calendar year in excess of the limits below, compensation attributable to such
additional Awards will not satisfy the requirements to be considered “qualified
performance-based compensation” under Section 162(m) of the Code unless such
additional Award is approved by the Company’s stockholders.

 

5

--------------------------------------------------------------------------------


 

(i)                                    A maximum of five hundred thousand
(500,000) shares of Common Stock subject to Options and SARs whose value is
determined by reference to an increase over an exercise or strike price of at
least one hundred percent (100%) of the Fair Market Value on the date any such
Option or SAR is granted may be granted to any one Participant during any one
calendar year.

 

(ii)                                A maximum of five hundred thousand (500,000)
shares of Common Stock subject to Performance Stock Awards may be granted to any
one Participant during any one calendar year (whether the grant, vesting or
exercise is contingent upon the attainment during the Performance Period of the
Performance Goals).

 

(iii)                            A maximum of three million five hundred
thousand dollars ($3,500,000) subject to Performance Cash Awards may be granted
to any one Participant during any one calendar year.

 

For purposes of this Section 3(d): (1) if a Performance Stock Award is in the
form of an Option or SAR, it will count only against the Performance Stock Award
limit set forth in Section 3(d)(ii); (2) if a Performance Stock Award may be
paid in the form of cash, it will count only against the Performance Stock Award
limit set forth in Section 3(d)(ii); and (3) if a Performance Cash Award may be
paid in the form of Common Stock, it will count only against the Performance
Cash Award limit set forth in Section 3(d)(iii).

 

(e)                                  Limits on Grants to Non-Employee
Directors.  The maximum number of shares of Common Stock subject to Stock Awards
granted under the Plan or otherwise during any one calendar year to any
Non-Employee Director, taken together with any cash fees paid by the Company to
such Non-Employee Director during such calendar year for service on the Board,
will not exceed $500,000 in total value (calculating the value of any such Stock
Awards based on the grant date fair value of such Stock Awards for financial
reporting purposes), or, with respect to the calendar year in which a
Non-Employee Director is first appointed or elected to the Board, $700,000.  The
Board may make exceptions to the applicable limit in this Section 3(e) for
individual Non-Employee Directors in extraordinary circumstances, as the Board
may determine in its discretion, provided that the Non-Employee Director
receiving such additional compensation may not participate in the decision to
award such compensation.

 

(f)                                   Source of Shares.  The stock issuable
under the Plan will be shares of authorized but unissued or reacquired Common
Stock, including shares repurchased by the Company on the open market or
otherwise.

 

4.                                      ELIGIBILITY.

 

(a)                                 Eligibility for Specific Stock Awards. 
Incentive Stock Options may be granted only to employees of the Company or a
“parent corporation” or “subsidiary corporation” thereof (as such terms are
defined in Sections 424(e) and 424(f) of the Code).  Stock Awards other than
Incentive Stock Options may be granted to Employees, Directors and Consultants;
provided, however, that Stock Awards may not be granted to Employees, Directors
and Consultants who are providing Continuous Service only to any “parent” of the
Company, as such term is defined in Rule 405, unless (i) the stock underlying
such Stock Awards is treated as “service recipient stock”

 

6

--------------------------------------------------------------------------------


 

under Section 409A of the Code (for example, because the Stock Awards are
granted pursuant to a corporate transaction such as a spin off transaction) or
(ii) the Company, in consultation with its legal counsel, has determined that
such Stock Awards are otherwise exempt from or alternatively comply with
Section 409A of the Code.

 

(b)                                 Ten Percent Stockholders.  A Ten Percent
Stockholder will not be granted an Incentive Stock Option unless the exercise
price of such Option is at least one hundred ten percent (110%) of the Fair
Market Value on the date of grant and the Option is not exercisable after the
expiration of five (5) years from the date of grant.

 

5.                                      PROVISIONS RELATING TO OPTIONS AND STOCK
APPRECIATION RIGHTS.

 

Each Option or SAR Agreement will be in such form and will contain such terms
and conditions as the Board deems appropriate.  All Options will be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Common Stock purchased on exercise of each type of
Option.  If an Option is not specifically designated as an Incentive Stock
Option, or if an Option is designated as an Incentive Stock Option but some
portion or all of the Option fails to qualify as an Incentive Stock Option under
the applicable rules, then the Option (or portion thereof) will be a
Nonstatutory Stock Option.  The terms and conditions of separate Option or SAR
Agreements need not be identical; provided, however, that each Award Agreement
will conform to (through incorporation of the provisions hereof by reference in
the applicable Award Agreement or otherwise) the substance of each of the
following provisions:

 

(a)                                 Term.  Subject to the provisions of
Section 4(b) regarding Ten Percent Stockholders, no Option or SAR will be
exercisable after the expiration of ten (10) years from the date of its grant or
such shorter period specified in the Award Agreement.

 

(b)                                 Exercise Price.  Subject to the provisions
of Section 4(b) regarding Ten Percent Stockholders, the exercise or strike price
of each Option or SAR will be not less than one hundred percent (100%) of the
Fair Market Value of the Common Stock subject to the Option or SAR on the date
the Award is granted.  Notwithstanding the foregoing, an Option or SAR may be
granted with an exercise or strike price lower than one hundred percent (100%)
of the Fair Market Value of the Common Stock subject to the Award if such Award
is granted pursuant to an assumption of or substitution for another option or
stock appreciation right pursuant to a Corporate Transaction and in a manner
consistent with the provisions of Section 409A of the Code and, if applicable,
Section 424(a) of the Code.  Each SAR will be denominated in shares of Common
Stock equivalents.

 

(c)                                  Purchase Price for Options.  The purchase
price of Common Stock acquired pursuant to the exercise of an Option may be
paid, to the extent permitted by applicable law and as determined by the Board
in its sole discretion, by any combination of the methods of payment set forth
below.  The Board will have the authority to grant Options that do not permit
all of the following methods of payment (or that otherwise restrict the ability
to use certain methods) and to grant Options that require the consent of the
Company to use a particular method of payment.  The permitted methods of payment
are as follows:

 

7

--------------------------------------------------------------------------------


 

(i)                                    by cash (including electronic funds
transfers), check, bank draft or money order payable to the Company;

 

(ii)                                pursuant to a program developed under
Regulation T as promulgated by the Federal Reserve Board that, prior to the
issuance of the stock subject to the Option, results in either the receipt of
cash (or check) by the Company or the receipt of irrevocable instructions to pay
the aggregate exercise price to the Company from the sales proceeds;

 

(iii)                            by delivery to the Company (either by actual
delivery or attestation) of shares of Common Stock;

 

(iv)                             if an Option is a Nonstatutory Stock Option, by
a “net exercise” arrangement pursuant to which the Company will reduce the
number of shares of Common Stock issuable upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price; provided, however, that the Company will accept a cash or other
payment from the Participant to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
shares to be issued.  Shares of Common Stock will no longer be subject to an
Option and will not be exercisable thereafter to the extent that (A) shares
issuable upon exercise are used to pay the exercise price pursuant to the “net
exercise,” (B) shares are delivered to the Participant as a result of such
exercise, and (C) shares are withheld to satisfy tax withholding obligations; or

 

(v)                                 in any other form of legal consideration
that may be acceptable to the Board and specified in the applicable Award
Agreement.

 

(d)                                 Exercise and Payment of a SAR.  To exercise
any outstanding SAR, the Participant must provide written notice of exercise to
the Company in compliance with the provisions of the Award Agreement evidencing
such SAR.  The appreciation distribution payable on the exercise of a SAR will
be not greater than an amount equal to the excess of (A) the aggregate Fair
Market Value (on the date of the exercise of the SAR) of a number of shares of
Common Stock equal to the number of Common Stock equivalents in which the
Participant is vested under such SAR, and with respect to which the Participant
is exercising the SAR on such date, over (B) the aggregate strike price of the
number of Common Stock equivalents with respect to which the Participant is
exercising the SAR on such date.  The appreciation distribution may be paid in
Common Stock, in cash, in any combination of the two or in any other form of
consideration, as determined by the Board and contained in the Award Agreement
evidencing such SAR.

 

(e)                                  Transferability of Options and SARs.  The
Board may, in its sole discretion, impose such limitations on the
transferability of Options and SARs as the Board will determine.  In the absence
of such a determination by the Board to the contrary, the following restrictions
on the transferability of Options and SARs will apply:

 

(i)                                    Restrictions on Transfer.  An Option or
SAR will not be transferable, except by will or by the laws of descent and
distribution (or pursuant to Sections 5(e)(ii) and 5(e)(iii)), and will be
exercisable during the lifetime of the Participant only by the Participant.  The
Board may permit transfer of the Option or SAR in a manner that is not
prohibited by applicable

 

8

--------------------------------------------------------------------------------


 

tax and securities laws.  Except as explicitly provided in the Plan, neither an
Option nor a SAR may be transferred for consideration.

 

(ii)                                Domestic Relations Orders.  Subject to the
approval of the Board or a duly authorized Officer, an Option or SAR may be
transferred pursuant to the terms of a domestic relations order, official
marital settlement agreement or other divorce or separation instrument as
permitted by Treasury Regulations Section 1.421-1(b)(2).  If an Option is an
Incentive Stock Option, such Option may be deemed to be a Nonstatutory Stock
Option as a result of such transfer.

 

(iii)                            Beneficiary Designation.  Subject to the
approval of the Board or a duly authorized Officer, a Participant may, by
delivering written notice to the Company, in a form approved by the Company (or
the designated broker), designate a third party who, upon the death of the
Participant, will thereafter be entitled to exercise the Option or SAR and
receive the Common Stock or other consideration resulting from such exercise. 
In the absence of such a designation, upon the death of the Participant, the
executor or administrator of the Participant’s estate will be entitled to
exercise the Option or SAR and receive the Common Stock or other consideration
resulting from such exercise.  However, the Company may prohibit designation of
a beneficiary at any time, including due to any conclusion by the Company that
such designation would be inconsistent with the provisions of applicable laws.

 

(f)                                   Vesting Generally.  The total number of
shares of Common Stock subject to an Option or SAR may vest and become
exercisable in periodic installments that may or may not be equal.  The Option
or SAR may be subject to such other terms and conditions on the time or times
when it may or may not be exercised (which may be based on the satisfaction of
Performance Goals or other criteria) as the Board may deem appropriate.  The
vesting provisions of individual Options or SARs may vary.  The provisions of
this Section 5(f) are subject to any Option or SAR provisions governing the
minimum number of shares of Common Stock as to which an Option or SAR may be
exercised.

 

(g)                                 Termination of Continuous Service.  Except
as otherwise provided in the applicable Award Agreement or other written
agreement between a Participant and the Company or an Affiliate, if a
Participant’s Continuous Service terminates (other than for Cause and other than
upon the Participant’s death or Disability), the Participant may exercise his or
her Option or SAR (to the extent that the Participant was entitled to exercise
such Option or SAR as of the date of termination of Continuous Service), but
only within such period of time ending on the earlier of (i) the date that is
three (3) months following such termination of Continuous Service (or such
longer or shorter period specified in the Award Agreement), and (ii) the
expiration of the term of the Option or SAR as set forth in the Award
Agreement.  If, after such termination of Continuous Service, the Participant
does not exercise his or her Option or SAR (as applicable) within the applicable
time frame, the Option or SAR (as applicable) will terminate.

 

(h)                                 Extension of Termination Date.  Except as
otherwise provided in the applicable Award Agreement or other written agreement
between a Participant and the Company or an Affiliate, if the exercise of an
Option or SAR following the termination of a Participant’s Continuous Service
(other than for Cause and other than upon the Participant’s death or Disability)
would be prohibited at any time solely because the issuance of shares of Common
Stock would violate the registration requirements under the Securities Act, then
the Option or SAR will

 

9

--------------------------------------------------------------------------------


 

terminate on the earlier of (i) the expiration of a total period of time (that
need not be consecutive) equal to the applicable post-termination exercise
period after the termination of the Participant’s Continuous Service during
which the exercise of the Option or SAR would not be in violation of such
registration requirements, or (ii) the expiration of the term of the Option or
SAR as set forth in the applicable Award Agreement.  In addition, except as
otherwise provided in the applicable Award Agreement or other written agreement
between a Participant and the Company or an Affiliate, if the sale of any Common
Stock received upon exercise of an Option or SAR following the termination of a
Participant’s Continuous Service (other than for Cause) would violate the
Company’s insider trading policy, then the Option or SAR will terminate on the
earlier of (i) the expiration of a total period of time (that need not be
consecutive) equal to the applicable post-termination exercise period after the
termination of the Participant’s Continuous Service during which the sale of the
Common Stock received upon exercise of the Option or SAR would not be in
violation of the Company’s insider trading policy, or (ii) the expiration of the
term of the Option or SAR as set forth in the applicable Award Agreement.

 

(i)                                    Disability of Participant.  Except as
otherwise provided in the applicable Award Agreement or other written agreement
between a Participant and the Company or an Affiliate, if a Participant’s
Continuous Service terminates as a result of the Participant’s Disability, the
Participant may exercise his or her Option or SAR (to the extent that the
Participant was entitled to exercise such Option or SAR as of the date of
termination of Continuous Service), but only within such period of time ending
on the earlier of (i) the date that is twelve (12) months following such
termination of Continuous Service (or such longer or shorter period specified in
the Award Agreement), and (ii) the expiration of the term of the Option or SAR
as set forth in the Award Agreement.  If, after such termination of Continuous
Service, the Participant does not exercise his or her Option or SAR (as
applicable) within the applicable time frame, the Option or SAR (as applicable)
will terminate.

 

(j)                                    Death of Participant.  Except as
otherwise provided in the applicable Award Agreement or other written agreement
between a Participant and the Company or an Affiliate, if (i) a Participant’s
Continuous Service terminates as a result of the Participant’s death, or (ii) a
Participant dies within the period (if any) specified in the Award Agreement for
exercisability after the termination of the Participant’s Continuous Service
(for a reason other than death), then the Participant’s Option or SAR may be
exercised (to the extent that the Participant was entitled to exercise such
Option or SAR as of the date of death) by the Participant’s estate, by a person
who acquired the right to exercise the Option or SAR by bequest or inheritance,
or by a person designated to exercise the Option or SAR upon the Participant’s
death, but only within such period of time ending on the earlier of (i) the date
that is eighteen (18) months following the date of death (or such longer or
shorter period specified in the Award Agreement), and (ii) the expiration of the
term of the Option or SAR as set forth in the Award Agreement.  If, after the
Participant’s death, the Option or SAR (as applicable) is not exercised within
the applicable time frame, the Option or SAR (as applicable) will terminate.

 

(k)                                 Termination for Cause.  Except as explicitly
provided otherwise in the applicable Award Agreement or other individual written
agreement between a Participant and the Company or an Affiliate, if a
Participant’s Continuous Service is terminated for Cause, the Participant’s
Option or SAR will terminate immediately upon such termination of Continuous
Service, and the

 

10

--------------------------------------------------------------------------------


 

Participant will be prohibited from exercising his or her Option or SAR from and
after the time of such termination of Continuous Service.

 

(l)                                    Non-Exempt Employees.  If an Option or
SAR is granted to an Employee who is a non-exempt employee for purposes of the
Fair Labor Standards Act of 1938, as amended, the Option or SAR will not be
first exercisable for any shares of Common Stock until at least six (6) months
following the date of grant of the Option or SAR (although the Award may vest
prior to such date).  Consistent with the provisions of the Worker Economic
Opportunity Act, (i) if such non-exempt employee dies or suffers a Disability,
(ii) upon a Corporate Transaction in which such Option or SAR is not assumed,
continued or substituted, (iii) upon a Change in Control, or (iv) upon the
Participant’s retirement (as such term may be defined in the Participant’s Award
Agreement, in another written agreement between the Participant and the Company
or an Affiliate, or, if no such definition, in accordance with the Company’s
then current employment policies and guidelines), the vested portion of any
Options and SARs may be exercised earlier than six (6) months following the date
of grant.  The foregoing provision is intended to operate so that any income
derived by a non-exempt employee in connection with the exercise or vesting of
an Option or SAR will be exempt from his or her regular rate of pay.  To the
extent permitted and/or required for compliance with the Worker Economic
Opportunity Act to ensure that any income derived by a non-exempt employee in
connection with the exercise, vesting or issuance of any shares under any other
Stock Award will be exempt from the employee’s regular rate of pay, the
provisions of this Section 5(l) will apply to all Stock Awards and are hereby
incorporated by reference into such Stock Award Agreements.

 

6.                                      PROVISIONS OF STOCK AWARDS OTHER THAN
OPTIONS AND SARS.

 

(a)                                 Restricted Stock Awards.  Each Restricted
Stock Award Agreement will be in such form and will contain such terms and
conditions as the Board deems appropriate.  To the extent consistent with the
Company’s bylaws, at the Board’s election, shares of Common Stock underlying a
Restricted Stock Award may be (i) held in book entry form subject to the
Company’s instructions until any restrictions relating to the Restricted Stock
Award lapse, or (ii) evidenced by a certificate, which certificate will be held
in such form and manner as determined by the Board.  The terms and conditions of
separate Restricted Stock Award Agreements need not be identical; provided,
however, that each Restricted Stock Award Agreement will conform to (through
incorporation of the provisions hereof by reference in the applicable Award
Agreement or otherwise) the substance of each of the following provisions:

 

(i)                                    Consideration.  A Restricted Stock Award
may be awarded in consideration for (A) cash (including electronic funds
transfers), check, bank draft or money order payable to the Company, (B) past
services to the Company or an Affiliate, or (C) any other form of legal
consideration (including future services) that may be acceptable to the Board,
in its sole discretion, and permissible under applicable law.

 

(ii)                                Vesting.  Shares of Common Stock awarded
under a Restricted Stock Award Agreement may be subject to forfeiture to or
repurchase by the Company in accordance with a vesting schedule to be determined
by the Board.

 

11

--------------------------------------------------------------------------------


 

(iii)                            Termination of Continuous Service.  If a
Participant’s Continuous Service terminates, the Company may receive through a
forfeiture condition or a repurchase right any or all of the shares of Common
Stock held by the Participant that have not vested as of the date of such
termination under the terms of the Participant’s Restricted Stock Award
Agreement.

 

(iv)                             Transferability.  Rights to acquire shares of
Common Stock under a Restricted Stock Award Agreement will be transferable by
the Participant only upon such terms and conditions as are set forth in the
Restricted Stock Award Agreement, as the Board will determine in its sole
discretion, so long as Common Stock awarded under the Restricted Stock Award
Agreement remains subject to the terms of the Restricted Stock Award Agreement.

 

(v)                                 Dividends.  A Restricted Stock Award
Agreement may provide that any dividends paid on Restricted Stock will be
subject to the same vesting and forfeiture restrictions as apply to the shares
subject to the Restricted Stock Award to which they relate.

 

(b)                                 Restricted Stock Unit Awards.  Each
Restricted Stock Unit Award Agreement will be in such form and will contain such
terms and conditions as the Board deems appropriate.  The terms and conditions
of separate Restricted Stock Unit Award Agreements need not be identical;
provided, however, that each Restricted Stock Unit Award Agreement will conform
to (through incorporation of the provisions hereof by reference in the
applicable Award Agreement or otherwise) the substance of each of the following
provisions:

 

(i)                                    Consideration.  At the time of grant of a
Restricted Stock Unit Award, the Board will determine the consideration, if any,
to be paid by the Participant upon delivery of each share of Common Stock
subject to the Restricted Stock Unit Award.  The consideration to be paid (if
any) by the Participant for each share of Common Stock subject to a Restricted
Stock Unit Award may be paid in any form of legal consideration that may be
acceptable to the Board, in its sole discretion, and permissible under
applicable law.

 

(ii)                                Vesting.  At the time of the grant of a
Restricted Stock Unit Award, the Board may impose such restrictions on or
conditions to the vesting of the Restricted Stock Unit Award as it, in its sole
discretion, deems appropriate.

 

(iii)                            Payment.  A Restricted Stock Unit Award may be
settled by the delivery of shares of Common Stock, their cash equivalent, any
combination thereof or in any other form of consideration, as determined by the
Board and contained in the Restricted Stock Unit Award Agreement.

 

(iv)                             Additional Restrictions.  At the time of the
grant of a Restricted Stock Unit Award, the Board, as it deems appropriate, may
impose such restrictions or conditions that delay the delivery of the shares of
Common Stock (or their cash equivalent) subject to the Restricted Stock Unit
Award to a time after the vesting of the Restricted Stock Unit Award.

 

(v)                                 Dividend Equivalents.  Dividend equivalents
may be credited in respect of shares of Common Stock covered by a Restricted
Stock Unit Award, as determined by the Board and contained in the Restricted
Stock Unit Award Agreement.  At the sole discretion of the Board, such dividend
equivalents may be converted into additional shares of Common Stock covered by
the Restricted Stock Unit Award in such manner as determined by the Board.  Any
additional

 

12

--------------------------------------------------------------------------------


 

shares covered by the Restricted Stock Unit Award credited by reason of such
dividend equivalents will be subject to all of the same terms and conditions of
the underlying Restricted Stock Unit Award Agreement to which they relate.

 

(vi)                             Termination of Continuous Service.  Except as
otherwise provided in the applicable Restricted Stock Unit Award Agreement or
other written agreement between a Participant and the Company or an Affiliate,
if a Participant’s Continuous Service terminates, any portion of the
Participant’s Restricted Stock Unit Award that has not vested as of the date of
such termination will be forfeited upon such termination.

 

(c)                                  Performance Awards.

 

(i)                                    Performance Stock Awards.  A Performance
Stock Award is a Stock Award (covering a number of shares not in excess of that
set forth in Section 3(d)(ii)) that is payable (including that may be granted,
vest or be exercised) contingent upon the attainment during a Performance Period
of specified Performance Goals.  A Performance Stock Award may, but need not,
require the Participant’s completion of a specified period of Continuous
Service.  The length of any Performance Period, the Performance Goals to be
achieved during the Performance Period, and the measure of whether and to what
degree such Performance Goals have been attained will be conclusively determined
by the Committee (or, to the extent that an Award is not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Board or
the Committee), in its sole discretion.  In addition, to the extent permitted by
applicable law and the applicable Award Agreement, the Board or the Committee
may determine that cash may be used in payment of Performance Stock Awards.

 

(ii)                                Performance Cash Awards.  A Performance Cash
Award is a cash award (for a dollar value not in excess of that set forth in
Section 3(d)(iii)) that is payable contingent upon the attainment during a
Performance Period of specified Performance Goals.  A Performance Cash Award
may, but need not, require the Participant’s completion of a specified period of
Continuous Service.  The length of any Performance Period, the Performance Goals
to be achieved during the Performance Period, and the measure of whether and to
what degree such Performance Goals have been attained will be conclusively
determined by the Committee (or, to the extent that an Award is not intended to
qualify as “performance-based compensation” under Section 162(m) of the Code,
the Board or the Committee), in its sole discretion.  The Board or the Committee
may specify the form of payment of Performance Cash Awards, which may be cash or
other property, or may provide for a Participant to have the option for his or
her Performance Cash Award, or such portion thereof as the Board or the
Committee may specify, to be paid in whole or in part in cash or other property.

 

(iii)                            Committee and Board Discretion.  With respect
to any Performance Stock Award or Performance Cash Award, the Committee (or, to
the extent that an Award is not intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Board or the Committee)
retains the discretion to (A) reduce or eliminate the compensation or economic
benefit due upon attainment of the Performance Goals on the basis of any
considerations as the Committee or Board (as applicable), in its sole
discretion, may determine and (B) define the manner of calculating the
Performance Criteria it selects to use for a Performance Period.

 

13

--------------------------------------------------------------------------------


 

(iv)                             Section 162(m) Compliance.  With respect to any
Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, unless otherwise permitted under Section 162(m) of
the Code, the Committee will establish the Performance Goals applicable to, and
the formula for calculating the amount payable under, the Award no later than
the earlier of (A) the date ninety (90) days after the commencement of the
applicable Performance Period, and (B) the date on which twenty-five percent
(25%) of the Performance Period has elapsed, and in any event at a time when the
achievement of the applicable Performance Goals remains substantially
uncertain.  Prior to the payment of any compensation under an Award intended to
qualify as “performance-based compensation” under Section 162(m) of the Code,
the Committee will certify the extent to which any Performance Goals and any
other material terms under such Award have been satisfied (other than in cases
where such Performance Goals or terms relate solely to the increase in the value
of the Common Stock).

 

(d)                                 Other Stock Awards.  Other forms of Stock
Awards valued in whole or in part by reference to, or otherwise based on, Common
Stock, including the appreciation in value thereof (e.g., options or stock
appreciation rights with an exercise price or strike price less than one hundred
percent (100%) of the Fair Market Value of the Common Stock at the time of
grant) may be granted either alone or in addition to Stock Awards granted under
Section 5 and this Section 6.  Subject to the provisions of the Plan, the Board
will have sole and complete authority to determine the persons to whom and the
time or times at which such Other Stock Awards will be granted, the number of
shares of Common Stock (or the cash equivalent thereof) to be granted pursuant
to such Other Stock Awards and all other terms and conditions of such Other
Stock Awards.

 

7.                                      COVENANTS OF THE COMPANY.

 

(a)                                 Availability of Shares.  The Company will
keep available at all times the number of shares of Common Stock reasonably
required to satisfy then-outstanding Stock Awards.

 

(b)                                 Securities Law Compliance.  The Company will
seek to obtain from each regulatory commission or agency having jurisdiction
over the Plan the authority required to grant Stock Awards and to issue and sell
shares of Common Stock upon exercise of the Stock Awards; provided, however,
that this undertaking will not require the Company to register under the
Securities Act the Plan, any Stock Award or any Common Stock issued or issuable
pursuant to any such Stock Award.  If, after reasonable efforts and at a
reasonable cost, the Company is unable to obtain from any such regulatory
commission or agency the authority that counsel for the Company deems necessary
for the lawful issuance and sale of Common Stock under the Plan, the Company
will be relieved from any liability for failure to issue and sell Common Stock
upon exercise of such Stock Awards unless and until such authority is obtained. 
A Participant will not be eligible for the grant of an Award or the subsequent
issuance of cash or Common Stock pursuant to the Award if such grant or issuance
would be in violation of any applicable securities law.

 

(c)                                  No Obligation to Notify or Minimize Taxes. 
The Company will have no duty or obligation to any Participant to advise such
holder as to the time or manner of exercising a Stock Award.  Furthermore, the
Company will have no duty or obligation to warn or otherwise advise such holder
of a pending termination or expiration of an Award or a possible period in which
the Award may not be exercised.  The Company has no duty or obligation to
minimize the tax consequences of an Award to the holder of such Award.

 

14

--------------------------------------------------------------------------------


 

8.                                      MISCELLANEOUS.

 

(a)                                 Use of Proceeds from Sales of Common Stock. 
Proceeds from the sale of shares of Common Stock issued pursuant to Stock Awards
will constitute general funds of the Company.

 

(b)                                 Corporate Action Constituting Grant of
Awards.  Corporate action constituting a grant by the Company of an Award to any
Participant will be deemed completed as of the date of such corporate action,
unless otherwise determined by the Board, regardless of when the instrument,
certificate or letter evidencing the Award is communicated to, or actually
received or accepted by, the Participant.  In the event that the corporate
records (e.g., Board consents, resolutions or minutes) documenting the corporate
action constituting the grant contain terms (e.g., exercise price, vesting
schedule or number of shares) that are inconsistent with those in the Award
Agreement or related grant documents as a result of a clerical error in the
papering of the Award Agreement or related grant documents, the corporate
records will control and the Participant will have no legally binding right to
the incorrect term in the Award Agreement or related grant documents.

 

(c)                                  Stockholder Rights.  No Participant will be
deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares of Common Stock subject to an Award unless and until
(i) such Participant has satisfied all requirements for exercise of, or the
issuance of shares of Common Stock under, the Award pursuant to its terms, and
(ii) the issuance of the Common Stock subject to such Award has been entered
into the books and records of the Company.

 

(d)                                 No Employment or Other Service Rights. 
Nothing in the Plan, any Award Agreement or any other instrument executed
thereunder or in connection with any Award granted pursuant thereto will confer
upon any Participant any right to continue to serve the Company or an Affiliate
in the capacity in effect at the time the Award was granted or will affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate, or (iii) the service of a Director pursuant to the bylaws of
the Company or an Affiliate, and any applicable provisions of the corporate law
of the state in which the Company or the Affiliate is incorporated, as the case
may be.

 

(e)                                  Change in Time Commitment.  In the event a
Participant’s regular level of time commitment in the performance of his or her
services for the Company or any Affiliate is reduced (for example, and without
limitation, if the Participant is an Employee of the Company and the Employee
has a change in status from a full-time Employee to a part-time Employee or
takes an extended leave of absence) after the date of grant of any Award to the
Participant, the Board has the right in its sole discretion to (i) make a
corresponding reduction in the number of shares or cash amount subject to any
portion of such Award that is scheduled to vest or become payable after the date
of such change in time commitment, and (ii) in lieu of or in combination with
such a reduction, extend the vesting or payment schedule applicable to such
Award.  In the event of any such reduction, the Participant will have no right
with respect to any portion of the Award that is so reduced or extended.

 

15

--------------------------------------------------------------------------------


 

(f)                                   Incentive Stock Option Limitations.  To
the extent that the aggregate Fair Market Value (determined at the time of
grant) of Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by any Participant during any calendar year
(under all plans of the Company and any Affiliates) exceeds one hundred thousand
dollars ($100,000) (or such other limit established in the Code) or otherwise
does not comply with the rules governing Incentive Stock Options, the Options or
portions thereof that exceed such limit (according to the order in which they
were granted) or otherwise do not comply with such rules will be treated as
Nonstatutory Stock Options, notwithstanding any contrary provision of the
applicable Option Agreement(s).

 

(g)                                 Investment Assurances.  The Company may
require a Participant, as a condition of exercising or acquiring Common Stock
under any Award, (i) to give written assurances satisfactory to the Company as
to the Participant’s knowledge and experience in financial and business matters
and/or to employ a purchaser representative reasonably satisfactory to the
Company who is knowledgeable and experienced in financial and business matters
and that he or she is capable of evaluating, alone or together with the
purchaser representative, the merits and risks of exercising the Award, and
(ii) to give written assurances satisfactory to the Company stating that the
Participant is acquiring Common Stock subject to the Award for the Participant’s
own account and not with any present intention of selling or otherwise
distributing the Common Stock.  The foregoing requirements, and any assurances
given pursuant to such requirements, will be inoperative if (A) the issuance of
the shares upon the exercise or acquisition of Common Stock under the Stock
Award has been registered under a then currently effective registration
statement under the Securities Act, or (B) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws.  The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the Common Stock.

 

(h)                                 Withholding Obligations.  Unless prohibited
by the terms of an Award Agreement, the Company may, in its sole discretion,
satisfy any federal, state or local tax withholding obligation relating to an
Award by any of the following means or by a combination of such means:
(i) causing the Participant to tender a cash payment; (ii)  withholding shares
of Common Stock from the shares of Common Stock issued or otherwise issuable to
the Participant in connection with the Stock Award; provided, however, that no
shares of Common Stock are withheld with a value exceeding the minimum amount of
tax required to be withheld by law (or such lesser amount as may be necessary to
avoid classification of the Stock Award as a liability for financial accounting
purposes); (iii) withholding cash from an Award settled in cash;
(iv) withholding payment from any amounts otherwise payable to the Participant;
or (v) by such other method as may be set forth in the Award Agreement.

 

(i)                                    Electronic Delivery.  Any reference
herein to a “written” agreement or document will include any agreement or
document delivered electronically, filed publicly at www.sec.gov (or any
successor website thereto) or posted on the Company’s intranet (or other shared
electronic medium controlled by the Company to which the Participant has
access).

 

16

--------------------------------------------------------------------------------


 

(j)                                    Deferrals.  To the extent permitted by
applicable law, the Board, in its sole discretion, may determine that the
delivery of Common Stock or the payment of cash, upon the exercise, vesting or
settlement of all or a portion of any Award may be deferred and may establish
programs and procedures for deferral elections to be made by Participants. 
Deferrals by Participants will be made in accordance with Section 409A of the
Code.  Consistent with Section 409A of the Code, the Board may provide for
distributions while a Participant is still an employee or otherwise providing
services to the Company.  The Board is authorized to make deferrals of Awards
and determine when, and in what annual percentages, Participants may receive
payments, including lump sum payments, following the Participant’s termination
of Continuous Service, and implement such other terms and conditions consistent
with the provisions of the Plan and in accordance with applicable law.

 

(k)                                 Section 409A Compliance.  Unless otherwise
expressly provided for in an Award Agreement, the Plan and Award Agreements will
be interpreted to the greatest extent possible in a manner that makes the Plan
and the Awards granted hereunder exempt from Section 409A of the Code, and, to
the extent not so exempt, in compliance with Section 409A of the Code.  If the
Board determines that any Award granted hereunder is not exempt from and is
therefore subject to Section 409A of the Code, the Award Agreement evidencing
such Award will incorporate the terms and conditions necessary to avoid the
consequences specified in Section 409A(a)(1) of the Code and to the extent an
Award Agreement is silent on terms necessary for compliance, such terms are
hereby incorporated by reference into the Award Agreement.  Notwithstanding
anything to the contrary in this Plan (and unless the Award Agreement
specifically provides otherwise), if the shares of Common Stock are publicly
traded, and if a Participant holding an Award that constitutes “deferred
compensation” under Section 409A of the Code is a “specified employee” for
purposes of Section 409A of the Code, no distribution or payment of any amount
that is due because of a “separation from service” (as defined in Section 409A
of the Code without regard to alternative definitions thereunder) will be issued
or paid before the date that is six (6) months following the date of the
Participant’s “separation from service” or, if earlier, the date of the
Participant’s death, unless such distribution or payment may be made in a manner
that complies with Section 409A of the Code, and any amounts so deferred will be
paid in a lump sum on the day after such six (6) month period elapses, with the
balance paid thereafter on the original schedule.

 

(l)                                    Clawback/Recovery.  All Awards granted
under the Plan will be subject to recoupment in accordance with any clawback
policy that the Company is required to adopt pursuant to the listing standards
of any national securities exchange or association on which the Company’s
securities are listed or as is otherwise required by the Dodd-Frank Wall Street
Reform and Consumer Protection Act or other applicable law.  In addition, the
Board may impose such other clawback, recovery or recoupment provisions in an
Award Agreement as the Board determines necessary or appropriate, including, but
not limited to, a reacquisition right in respect of previously acquired shares
of Common Stock or other cash or property upon the occurrence of Cause.  No
recovery of compensation under such a clawback policy will be an event giving
rise to a right to resign for “good reason” or “constructive termination” (or
similar term) under any agreement with the Company.

 

17

--------------------------------------------------------------------------------


 

9.                                      ADJUSTMENTS UPON CHANGES IN COMMON
STOCK; OTHER CORPORATE EVENTS.

 

(a)                                 Capitalization Adjustments.  In the event of
a Capitalization Adjustment, the Board will appropriately and proportionately
adjust: (i) the class(es) and maximum number of securities subject to the Plan
pursuant to Section 3(a); (ii) the class(es) and maximum number of securities
that may be issued pursuant to the exercise of Incentive Stock Options pursuant
to Section 3(c); (iii) the class(es) and maximum number of securities that may
be awarded to any Participant pursuant to Section 3(d); (iv) the class(es) and
maximum number of securities that may be awarded to any Non-Employee Director
pursuant to Section 3(e); and (v) the class(es) and number of securities and
price per share of stock subject to outstanding Stock Awards.  The Board will
make such adjustments, and its determination will be final, binding and
conclusive.

 

(b)                                 Dissolution or Liquidation.  Except as
otherwise provided in the applicable Stock Award Agreement or other written
agreement between a Participant and the Company or an Affiliate, in the event of
a dissolution or liquidation of the Company, all outstanding Stock Awards (other
than Stock Awards consisting of vested and outstanding shares of Common Stock
not subject to a forfeiture condition or the Company’s right of repurchase) will
terminate immediately prior to the completion of such dissolution or
liquidation, and the shares of Common Stock subject to a forfeiture condition or
the Company’s right of repurchase may be reacquired or repurchased by the
Company notwithstanding the fact that the holder of such Stock Award is
providing Continuous Service; provided, however, that the Board may, in its sole
discretion, cause some or all Stock Awards to become fully vested, exercisable
and/or no longer subject to forfeiture or repurchase (to the extent such Stock
Awards have not previously expired or terminated) before the dissolution or
liquidation is completed but contingent on its completion.

 

(c)                                  Corporate Transactions.  In the event of a
Corporate Transaction, notwithstanding any other provision of the Plan, the
Board may take one or more of the following actions with respect to Stock
Awards, contingent upon the closing or consummation of the Corporate
Transaction, unless otherwise provided in the instrument evidencing the Stock
Award, in any other written agreement between the Company or any Affiliate and
the Participant or in any director compensation policy of the Company, or unless
otherwise expressly provided by the Board at the time of grant of the Stock
Award:

 

(i)                                    arrange for the surviving corporation or
acquiring corporation (or the surviving or acquiring corporation’s parent
company) to assume or continue the Stock Award or to substitute a similar stock
award for the Stock Award (including, but not limited to, an award to acquire
the same consideration paid to the stockholders of the Company pursuant to the
Corporate Transaction);

 

(ii)                                arrange for the assignment of any
reacquisition or repurchase rights held by the Company in respect of Common
Stock issued pursuant to the Stock Award to the surviving corporation or
acquiring corporation (or the surviving or acquiring corporation’s parent
company);

 

(iii)                            accelerate the vesting, in whole or in part, of
the Stock Award (and, if applicable, the time at which the Stock Award may be
exercised) to a date prior to the effective time of such Corporate Transaction
as the Board determines (or, if the Board does not determine such a date, to the
date that is five (5) days prior to the effective date of the Corporate
Transaction),

 

18

--------------------------------------------------------------------------------


 

with such Stock Award terminating if not exercised (if applicable) at or prior
to the effective time of the Corporate Transaction; provided, however, that the
Board may require Participants to complete and deliver to the Company a notice
of exercise before the effective date of a Corporate Transaction, which exercise
is contingent upon the effectiveness of such Corporate Transaction;

 

(iv)                             arrange for the lapse, in whole or in part, of
any reacquisition or repurchase rights held by the Company with respect to the
Stock Award;

 

(v)                                 cancel or arrange for the cancellation of
the Stock Award, to the extent not vested or not exercised prior to the
effective time of the Corporate Transaction, and pay such cash consideration
(including no consideration) as the Board, in its sole discretion, may consider
appropriate; and

 

(vi)                             cancel or arrange for the cancellation of the
Stock Award, to the extent not vested or not exercised prior to the effective
time of the Corporate Transaction, in exchange for a payment, in such form as
may be determined by the Board equal to the excess, if any, of (A) the per share
amount payable to holders of Common Stock in connection with the Corporate
Transaction, over (B) the per share exercise price under the applicable Award. 
For clarity, this payment may be zero ($0) if the value of the property is equal
to or less than the exercise price.  In addition, any escrow, holdback, earnout
or similar provisions in the definitive agreement for the Corporate Transaction
may apply to such payment to the same extent and in the same manner as such
provisions apply to the holders of Common Stock.

 

The Board need not take the same action or actions with respect to all Stock
Awards or portions thereof or with respect to all Participants.  The Board may
take different actions with respect to the vested and unvested portions of a
Stock Award.

 

In the event of a Corporate Transaction, unless otherwise provided in the
instrument evidencing a Performance Cash Award or any other written agreement
between the Company or any Affiliate and the Participant, or unless otherwise
expressly provided by the Board, all Performance Cash Awards outstanding under
the Plan will terminate prior to the effective time of such Corporate
Transaction.

 

(d)                                 Change in Control.  A Stock Award may be
subject to additional acceleration of vesting and exercisability upon or after a
Change in Control as may be provided in the Stock Award Agreement for such Stock
Award, in any other written agreement between the Company or any Affiliate and
the Participant or in any director compensation policy of the Company, but in
the absence of such provision, no such acceleration will occur.

 

10.                               TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)                                 The Board may suspend or terminate the Plan
at any time.  No Incentive Stock Option may be granted after the tenth (10th)
anniversary of the earlier of (i) the Adoption Date or (ii) the date the Plan is
approved by the stockholders of the Company.  No Awards may be granted under the
Plan while the Plan is suspended or after it is terminated.

 

(b)                                 No Impairment of Rights.  Suspension or
termination of the Plan will not materially impair rights and obligations under
any Award granted while the Plan is in effect except

 

19

--------------------------------------------------------------------------------


 

with the written consent of the affected Participant or as otherwise permitted
in the Plan (including Section 2(b)(viii)) or an Award Agreement.

 

11.                               EFFECTIVE DATE OF PLAN.

 

This Plan will become effective on the Effective Date.

 

12.                               CHOICE OF LAW.

 

The laws of the State of Delaware will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

 

13.                               DEFINITIONS.  As used in the Plan, the
following definitions will apply to the capitalized terms indicated below:

 

(a)                                 “Adoption Date” means April 5, 2016, which
is the date the Plan was adopted by the Board.

 

(b)                                 “Affiliate” means, at the time of
determination, any “parent” or “subsidiary” of the Company as such terms are
defined in Rule 405.  The Board will have the authority to determine the time or
times at which “parent” or “subsidiary” status is determined within the
foregoing definition.

 

(c)                                  “Award” means a Stock Award or a
Performance Cash Award.

 

(d)                                 “Award Agreement” means a written agreement
between the Company and a Participant evidencing the terms and conditions of an
Award.

 

(e)                                  “Board” means the Board of Directors of the
Company.

 

(f)                                   “Capital Stock” means each and every class
of common stock of the Company, regardless of the number of votes per share.

 

(g)                                 “Capitalization Adjustment” means any change
that is made in, or other events that occur with respect to, the Common Stock
subject to the Plan or subject to any Stock Award after the Adoption Date
without the receipt of consideration by the Company through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, large nonrecurring cash
dividend, stock split, reverse stock split, liquidating dividend, combination of
shares, exchange of shares, change in corporate structure or any similar equity
restructuring transaction, as that term is used in Statement of Financial
Accounting Standards Board Accounting Standards Codification Topic 718 (or any
successor thereto).  Notwithstanding the foregoing, the conversion of any
convertible securities of the Company will not be treated as a Capitalization
Adjustment.

 

(h)                                 “Cause” will have the meaning ascribed to
such term in any written agreement between a Participant and the Company or an
Affiliate defining such term and, in the absence of such agreement, such term
means, with respect to a Participant, the occurrence of any of the following
events: (i) such Participant has breached his or her employment or service
contract with

 

20

--------------------------------------------------------------------------------


 

the Company or an Affiliate, (ii) such Participant has engaged in disloyalty to
the Company or an Affiliate, including, without limitation, fraud, embezzlement,
theft, commission of a felony or proven dishonesty, (iii) such Participant has
disclosed trade secrets or confidential information of the Company or an
Affiliate to persons not entitled to receive such information, (iv) such
Participant has breached any written non-competition, non-solicitation,
invention assignment or confidentiality agreement between the Participant and
the Company or an Affiliate or (v) such Participant has engaged in such other
behavior detrimental to the interests of the Company or an Affiliate as the
Company determines.  The determination that a termination of the Participant’s
Continuous Service is either for Cause or without Cause will be made by the
Company, in its sole discretion.  Any determination by the Company that the
Continuous Service of a Participant was terminated with or without Cause for the
purposes of outstanding Awards held by such Participant will have no effect upon
any determination of the rights or obligations of the Company or such
Participant for any other purpose.

 

(i)                                    “Change in Control” means the occurrence,
in a single transaction or in a series of related transactions, of any one or
more of the following events:

 

(i)                                    any Exchange Act Person becomes the
Owner, directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities other than by virtue of a merger, consolidation or
similar transaction.  Notwithstanding the foregoing, a Change in Control will
not be deemed to occur (A) on account of the acquisition of securities of the
Company directly from the Company, (B) on account of the acquisition of
securities of the Company by an investor, any affiliate thereof or any other
Exchange Act Person that acquires the Company’s securities in a transaction or
series of related transactions the primary purpose of which is to obtain
financing for the Company through the issuance of equity securities, or
(C) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control will be deemed to occur;

 

(ii)                                there is consummated a merger, consolidation
or similar transaction involving (directly or indirectly) the Company and,
immediately after the consummation of such merger, consolidation or similar
transaction, the stockholders of the Company immediately prior thereto do not
Own, directly or indirectly, either (A) outstanding voting securities
representing more than fifty percent (50%) of the combined outstanding voting
power of the surviving Entity in such merger, consolidation or similar
transaction or (B) more than fifty percent (50%) of the combined outstanding
voting power of the parent of the surviving Entity in such merger, consolidation
or similar transaction, in each case in substantially the same proportions as
their Ownership of the outstanding voting securities of the Company immediately
prior to such transaction;

 

21

--------------------------------------------------------------------------------


 

(iii)                            there is consummated a sale, lease, exclusive
license or other disposition of all or substantially all of the consolidated
assets of the Company and its Subsidiaries, other than a sale, lease, license or
other disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition; or

 

(iv)                             individuals who, on the Adoption Date, are
members of the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member will, for purposes of this Plan, be
considered as a member of the Incumbent Board.

 

Notwithstanding the foregoing definition or any other provision of this Plan,
(A) the term Change in Control will not include a sale of assets, merger or
other transaction effected exclusively for the purpose of changing the domicile
of the Company, and (B) the definition of Change in Control (or any analogous
term) in an individual written agreement between a Participant and the Company
or an Affiliate will supersede the foregoing definition with respect to Awards
subject to such agreement; provided, however, that (1) if no definition of
Change in Control (or any analogous term) is set forth in such an individual
written agreement, the foregoing definition will apply; and (2) no Change in
Control (or any analogous term) will be deemed to occur with respect to Awards
subject to such an individual written agreement without a requirement that the
Change in Control (or any analogous term) actually occur.  If required for
compliance with Section 409A of the Code, in no event will an event be deemed a
Change in Control if such event is not also a “change in the ownership of” the
Company, a “change in the effective control of” the Company, or a “change in the
ownership of a substantial portion of the assets of” the Company, each as
determined under Treasury Regulations Section 1.409A-3(i)(5) (without regard to
any alternative definition thereunder).  The Board may, in its sole discretion
and without a Participant’s consent, amend the definition of “Change in Control”
to conform to the definition of a “change in control event” under Section 409A
of the Code and the regulations thereunder.

 

(j)                                    “Code” means the Internal Revenue Code of
1986, as amended, including any applicable regulations and guidance thereunder.

 

(k)                                 “Committee” means a committee of one (1) or
more Directors to whom authority has been delegated by the Board in accordance
with Section 2(c).

 

(l)                                    “Common Stock” means the common stock of
the Company.

 

(m)                             “Company” means Cerecor, Inc., a Delaware
corporation.

 

(n)                                 “Consultant” means any person, including an
advisor, who is (i) engaged by the Company or an Affiliate to render consulting
or advisory services and is compensated for such services, or (ii) serving as a
member of the board of directors of an Affiliate and is compensated for such
services.  However, service solely as a Director, or payment of a fee for such
service, will

 

22

--------------------------------------------------------------------------------


 

not cause a Director to be considered a “Consultant” for purposes of the Plan. 
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person.

 

(o)                                 “Continuous Service” means that the
Participant’s service with the Company or an Affiliate, whether as an Employee,
Director or Consultant, is not interrupted or terminated.  A change in the
capacity in which the Participant renders service to the Company or an Affiliate
as an Employee, Director or Consultant or a change in the Entity for which the
Participant renders such service, provided that there is no interruption or
termination of the Participant’s service with the Company or an Affiliate, will
not terminate a Participant’s Continuous Service; provided, however, that if the
Entity for which a Participant is rendering services ceases to qualify as an
Affiliate, as determined by the Board, in its sole discretion, such
Participant’s Continuous Service will be considered to have terminated on the
date such Entity ceases to qualify as an Affiliate.  For example, a change in
status from an Employee of the Company to a Consultant of an Affiliate or to a
Director will not constitute an interruption of Continuous Service.  To the
extent permitted by law, the Board or the chief executive officer of the
Company, in that party’s sole discretion, may determine whether Continuous
Service will be considered interrupted in the case of (i) any leave of absence
approved by the Board or chief executive officer, including sick leave, military
leave or any other personal leave, or (ii) transfers between the Company, an
Affiliate, or their successors.  Notwithstanding the foregoing, a leave of
absence will be treated as Continuous Service for purposes of vesting in an
Award only to such extent as may be provided in the Company’s leave of absence
policy, in the written terms of any leave of absence agreement or policy
applicable to the Participant, or as otherwise required by law.

 

(p)                                 “Corporate Transaction” means the
consummation, in a single transaction or in a series of related transactions, of
any one or more of the following events:

 

(i)                                    a sale or other disposition of all or
substantially all, as determined by the Board, in its sole discretion, of the
consolidated assets of the Company and its Subsidiaries;

 

(ii)                                a sale or other disposition of more than
fifty percent (50%) of the outstanding securities of the Company;

 

(iii)                            a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or

 

(iv)                             a merger, consolidation or similar transaction
following which the Company is the surviving corporation but the shares of
Common Stock outstanding immediately preceding the merger, consolidation or
similar transaction are converted or exchanged by virtue of the merger,
consolidation or similar transaction into other property, whether in the form of
securities, cash or otherwise.

 

If required for compliance with Section 409A of the Code, in no event will an
event be deemed a Corporate Transaction if such event is not also a “change in
the ownership of” the Company, a “change in the effective control of” the
Company, or a “change in the ownership of a substantial portion of the assets
of” the Company, each as determined under Treasury Regulations

 

23

--------------------------------------------------------------------------------


 

Section 1.409A-3(i)(5) (without regard to any alternative definition
thereunder).  The Board may, in its sole discretion and without a Participant’s
consent, amend the definition of “Corporate Transaction” to conform to the
definition of a “change in control event” under Section 409A of the Code and the
regulations thereunder.

 

(q)                                 “Covered Employee” will have the meaning
provided in Section 162(m)(3) of the Code.

 

(r)                                  “Director” means a member of the Board.

 

(s)                                   “Disability” means, with respect to a
Participant, the inability of such Participant to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or that has lasted or can be
expected to last for a continuous period of not less than twelve (12) months, as
provided in Sections 22(e)(3) and 409A(a)(2)(c)(i) of the Code, and will be
determined by the Board on the basis of such medical evidence as the Board deems
warranted under the circumstances.

 

(t)                                    “Effective Date” means the effective date
of this Plan document, which is the date of the annual meeting of stockholders
of the Company held in 2016, provided that this Plan is approved by the
Company’s stockholders at such meeting.

 

(u)                                 “Employee” means any person employed by the
Company or an Affiliate.  However, service solely as a Director, or payment of a
fee for such services, will not cause a Director to be considered an “Employee”
for purposes of the Plan.

 

(v)                                 “Entity” means a corporation, partnership,
limited liability company or other entity.

 

(w)                               “Exchange Act” means the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder.

 

(x)                                 “Exchange Act Person” means any natural
person, Entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act), except that “Exchange Act Person” will not include (i) the
Company or any Subsidiary of the Company, (ii) any employee benefit plan of the
Company or any Subsidiary of the Company or any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
Subsidiary of the Company, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, (iv) an Entity Owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their Ownership of stock of the Company, or (v) any natural
person, Entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) that, as of the Effective Date, is the Owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities.

 

(y)                                 “Fair Market Value” means, as of any date,
the value of the Common Stock determined as follows:

 

(i)                                    If the Common Stock is listed on any
established stock exchange or traded on any established market, the Fair Market
Value of a share of Common Stock will be, unless

 

24

--------------------------------------------------------------------------------


 

otherwise determined by the Board, the closing sales price for such stock as
quoted on such exchange or market (or the exchange or market with the greatest
volume of trading in the Common Stock) on the date of determination, as reported
in a source the Board deems reliable.

 

(ii)                                Unless otherwise provided by the Board, if
there is no closing sales price for the Common Stock on the date of
determination, then the Fair Market Value will be the closing sales price on the
last preceding date for which such quotation exists.

 

(iii)                            In the absence of such markets for the Common
Stock, the Fair Market Value will be determined by the Board in good faith and
in a manner that complies with Sections 409A and 422 of the Code.

 

(z)                                  “Incentive Stock Option” means an option
granted pursuant to Section 5 that is intended to be, and that qualifies as, an
“incentive stock option” within the meaning of Section 422 of the Code.

 

(aa)                          “Non-Employee Director” means a Director who
either (i) is not a current employee or officer of the Company or an Affiliate,
does not receive compensation, either directly or indirectly, from the Company
or an Affiliate for services rendered as a consultant or in any capacity other
than as a Director (except for an amount as to which disclosure would not be
required under Item 404(a) of Regulation S-K promulgated pursuant to the
Securities Act (“Regulation S-K”)), does not possess an interest in any other
transaction for which disclosure would be required under Item 404(a) of
Regulation S-K, and is not engaged in a business relationship for which
disclosure would be required pursuant to Item 404(b) of Regulation S-K, or
(ii) is otherwise considered a “non-employee director” for purposes of
Rule 16b-3.

 

(bb)                          “Nonstatutory Stock Option” means an option
granted pursuant to Section 5 that does not qualify as an Incentive Stock
Option.

 

(cc)                            “Officer” means a person who is an officer of
the Company within the meaning of Section 16 of the Exchange Act.

 

(dd)                          “Option” means an Incentive Stock Option or a
Nonstatutory Stock Option to purchase shares of Common Stock granted pursuant to
the Plan.

 

(ee)                            “Option Agreement” means a written agreement
between the Company and a holder of an Option evidencing the terms and
conditions of an Option grant.  Each Option Agreement will be subject to the
terms and conditions of the Plan.

 

(ff)                              “Other Stock Award” means an award based in
whole or in part by reference to the Common Stock which is granted pursuant to
the terms and conditions of Section 6(d).

 

(gg)                          “Other Stock Award Agreement” means a written
agreement between the Company and a holder of an Other Stock Award evidencing
the terms and conditions of an Other Stock Award grant.  Each Other Stock Award
Agreement will be subject to the terms and conditions of the Plan.

 

25

--------------------------------------------------------------------------------


 

(hh)                          “Outside Director” means a Director who either
(i) is not a current employee of the Company or an “affiliated corporation”
(within the meaning of Treasury Regulations promulgated under Section 162(m) of
the Code), is not a former employee of the Company or an “affiliated
corporation” who receives compensation for prior services (other than benefits
under a tax-qualified retirement plan) during the taxable year, has not been an
officer of the Company or an “affiliated corporation,” and does not receive
remuneration from the Company or an “affiliated corporation,” either directly or
indirectly, in any capacity other than as a Director, or (ii) is otherwise
considered an “outside director” for purposes of Section 162(m) of the Code.

 

(ii)                                “Own,” “Owned,” “Owner,” “Ownership” means a
person or Entity will be deemed to “Own,” to have “Owned,” to be the “Owner” of,
or to have acquired “Ownership” of securities if such person or Entity, directly
or indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares voting power, which includes the power to vote or to
direct the voting, with respect to such securities.

 

(jj)                                “Participant” means a person to whom an
Award is granted pursuant to the Plan or, if applicable, such other person who
holds an outstanding Award.

 

(kk)                          “Performance Cash Award” means an award of cash
granted pursuant to the terms and conditions of Section 6(c)(ii).

 

(ll)                                “Performance Criteria” means the one or more
criteria that the Board will select for purposes of establishing the Performance
Goals for a Performance Period. The Performance Criteria that will be used to
establish such Performance Goals may be based on any one of, or combination of,
the following as determined by the Board: (i) cash flow; (ii) earnings
(including gross margin, earnings before interest and taxes, earnings before
taxes, earnings before interest, taxes, depreciation, amortization and charges
for stock-based compensation, earnings before interest, taxes, depreciation and
amortization, earnings before interest, taxes and depreciation and net
earnings); (iii) earnings per share; (iv) growth in earnings or earnings per
share; (v) stock price; (vi) return on equity or average stockholder equity;
(vii) total stockholder return or growth in total stockholder return either
directly or in relation to a comparative group; (viii) return on capital;
(ix) return on assets or net assets; (x) revenue, growth in revenue or return on
sales; (xi)  income or net income; (xii) operating income, (xiii) net operating
income or net operating income after tax; (xiv) operating profit or net
operating profit; (xv) operating margin; (xvi) return on operating revenue or
return on operating profit; (xvii) regulatory filings; (xviii) regulatory
approvals, litigation or regulatory resolution goals; (xix) other operational,
regulatory or departmental objectives; (xx) budget comparisons; (xxi) growth in
stockholder value relative to established indexes, or another peer group or peer
group index; (xxiii) development and implementation of strategic plans and/or
organizational restructuring goals; (xxiv) development and implementation of
risk and crisis management programs; (xxv) improvement in workforce diversity;
(xxvi) compliance requirements and compliance relief; (xxvii) safety goals;
(xxviii) productivity goals; (xxix) workforce management and succession planning
goals; (xxx) economic value added (including typical adjustments consistently
applied from generally accepted accounting principles required to determine
economic value added performance measures); (xxxi) measures of customer
satisfaction, employee satisfaction or staff development; (xxxii) development or
marketing collaborations, formations of joint ventures or partnerships or the
completion of other similar transactions intended to enhance the Company’s
revenue or profitability or enhance its customer

 

26

--------------------------------------------------------------------------------


 

base; (xxxiii) merger and acquisitions; (xxxiv) implementation or completion of
projects or processes (including, without limitation, clinical trial initiation,
clinical trial enrollment and dates, clinical trial results, regulatory filing
submissions, regulatory filing acceptances, regulatory or advisory committee
interactions, regulatory approvals, new and supplemental indications for
existing products, and product supply); (xxxv) initiation of phases of clinical
trials and/or studies by specific dates; (xxxvi) acquisition of new customers,
including institutional accounts; (xxxvii) customer retention and/or repeat
order rate; (xxxviii) number of institutional customer accounts (xxxix) budget
management; (xl) improvements in sample and test processing times; (xli)
regulatory milestones; (xlii) progress of internal research or clinical
programs; (xliii) progress of partnered programs; (xliv) partner satisfaction;
(xlv) milestones related to samples received and/or tests run; (xlvi) expansion
of sales in additional geographies or markets; (xlvii) research progress,
including the development of programs; (xlviii) submission to, or approval by, a
regulatory body (including, but not limited to the U.S. Food and Drug
Administration) of an applicable filing or a product; (xlix) timely completion
of clinical trials; (l) milestones related to samples received and/or tests or
panels run; (li) expansion of sales in additional geographies or markets; (lii)
research progress, including the development of programs; (liii) patient samples
processed and billed; (liv) sample processing operating metrics (including,
without limitation, failure rate maximums and reduction of repeat rates); (lv)
strategic partnerships or transactions (including in-licensing and out-licensing
of intellectual property; (lvi) and other similar criteria consistent with the
foregoing; and (lvii) to the extent that an Award is not intended to comply with
Section 162(m) of the Code, other measures of performance selected by the Board.

 

(mm)                  “Performance Goals” means, for a Performance Period, the
one or more goals established by the Board for the Performance Period based upon
the Performance Criteria. Performance Goals may be based on a Company-wide
basis, with respect to one or more business units, divisions, Affiliates, or
business segments, and in either absolute terms or relative to the performance
of one or more comparable companies or the performance of one or more relevant
indices. Unless specified otherwise by the Board (i) in the Award Agreement at
the time the Award is granted or (ii) in such other document setting forth the
Performance Goals at the time the Performance Goals are established, the Board
will appropriately make adjustments in the method of calculating the attainment
of Performance Goals for a Performance Period as follows: (1) to exclude
restructuring and/or other nonrecurring charges; (2) to exclude exchange rate
effects; (3) to exclude the effects of changes to generally accepted accounting
principles; (4) to exclude the effects of any statutory adjustments to corporate
tax rates; (5) to exclude the effects of items that are unusual in nature or
occur infrequently as determined under generally accepted accounting principles;
(6) to exclude the dilutive effects of acquisitions or joint ventures; (7) to
assume that any business divested by the Company achieved performance objectives
at targeted levels during the balance of a Performance Period following such
divestiture; (8) to exclude the effect of any change in the outstanding shares
of common stock of the Company by reason of any stock dividend or split, stock
repurchase, reorganization, recapitalization, merger, consolidation, spin-off,
combination or exchange of shares or other similar corporate change, or any
distributions to common stockholders other than regular cash dividends; (9) to
exclude the effects of stock based compensation and the award of bonuses under
the Company’s bonus plans; (10) to exclude costs incurred in connection with
potential acquisitions or divestitures that are required to be expensed under
generally accepted accounting principles; and (11) to exclude the goodwill and
intangible asset impairment charges that are required to be recorded under
generally accepted accounting principles. In addition, the Board retains the
discretion to reduce or eliminate the compensation or

 

27

--------------------------------------------------------------------------------


 

economic benefit due upon attainment of Performance Goals and to define the
manner of calculating the Performance Criteria it selects to use for such
Performance Period. Partial achievement of the specified criteria may result in
the payment or vesting corresponding to the degree of achievement as specified
in the Stock Award Agreement or the written terms of a Performance Cash Award.

 

(nn)                          “Performance Period” means the period of time
selected by the Committee (or, to the extent that an Award is not intended to
qualify as “performance-based compensation” under Section 162(m) of the Code,
the Board or the Committee) over which the attainment of one or more Performance
Goals will be measured for the purpose of determining a Participant’s right to
and the payment of a Performance Stock Award or a Performance Cash Award. 
Performance Periods may be of varying and overlapping duration, at the sole
discretion of the Committee (or Board, if applicable).

 

(oo)                          “Performance Stock Award” means a Stock Award
granted under the terms and conditions of Section 6(c)(i).

 

(pp)                          “Plan” means this Cerecor, Inc. 2016 Equity
Incentive Plan.

 

(qq)                          “Restricted Stock Award” means an award of shares
of Common Stock which is granted pursuant to the terms and conditions of
Section 6(a).

 

(rr)                            “Restricted Stock Award Agreement” means a
written agreement between the Company and a holder of a Restricted Stock Award
evidencing the terms and conditions of a Restricted Stock Award grant.  Each
Restricted Stock Award Agreement will be subject to the terms and conditions of
the Plan.

 

(ss)                              “Restricted Stock Unit Award” means a right to
receive shares of Common Stock which is granted pursuant to the terms and
conditions of Section 6(b).

 

(tt)                                “Restricted Stock Unit Award Agreement”
means a written agreement between the Company and a holder of a Restricted Stock
Unit Award evidencing the terms and conditions of a Restricted Stock Unit Award
grant.  Each Restricted Stock Unit Award Agreement will be subject to the terms
and conditions of the Plan.

 

(uu)                          “Rule 16b-3” means Rule 16b-3 promulgated under
the Exchange Act or any successor to Rule 16b-3, as in effect from time to time.

 

(vv)                          “Rule 405” means Rule 405 promulgated under the
Securities Act.

 

(ww)                      “Securities Act” means the Securities Act of 1933, as
amended.

 

(xx)                          “Stock Appreciation Right” or “SAR” means a right
to receive the appreciation on Common Stock that is granted pursuant to the
terms and conditions of Section 5.

 

(yy)                          “Stock Appreciation Right Agreement” or “SAR
Agreement” means a written agreement between the Company and a holder of a Stock
Appreciation Right evidencing the terms

 

28

--------------------------------------------------------------------------------


 

and conditions of a Stock Appreciation Right grant.  Each Stock Appreciation
Right Agreement will be subject to the terms and conditions of the Plan.

 

(zz)                            “Stock Award” means any right to receive Common
Stock granted under the Plan, including an Incentive Stock Option, a
Nonstatutory Stock Option, a Stock Appreciation Right, a Restricted Stock Award,
a Restricted Stock Unit Award, a Performance Stock Award or any Other Stock
Award.

 

(aaa)                   “Stock Award Agreement” means a written agreement
between the Company and a Participant evidencing the terms and conditions of a
Stock Award grant.  Each Stock Award Agreement will be subject to the terms and
conditions of the Plan.

 

(bbb)                   “Subsidiary” means, with respect to the Company, (i) any
corporation of which more than fifty percent (50%) of the outstanding capital
stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether, at the time, stock of any other
class or classes of such corporation will have or might have voting power by
reason of the happening of any contingency) is at the time, directly or
indirectly, Owned by the Company, and (ii) any partnership, limited liability
company or other entity in which the Company has a direct or indirect interest
(whether in the form of voting or participation in profits or capital
contribution) of more than fifty percent (50%).

 

(ccc)                      “Ten Percent Stockholder” means a person who Owns (or
is deemed to Own pursuant to Section 424(d) of the Code) stock possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any Affiliate.

 

29

--------------------------------------------------------------------------------

 